Case 2:20-cv-02955-DSF-KES Document 8 Filed 06/08/20 Page 1 of 1 Page ID #:161



  1
  2
  3
                                                                       O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    GARY M. DAVIS,                             Case No. 2:20-cv-02955-DSF-KES
 12                 Petitioner,
 13            v.                            ORDER ACCEPTING REPORT AND
                                             RECOMMENDATION OF UNITED
 14    WARREN L. MONTGOMERY,                 STATES MAGISTRATE JUDGE
 15    Warden, et al.,
 16                 Respondents.
 17
 18
 19         The Court has reviewed the Petition and the Report and Recommendation of
 20   the United States Magistrate Judge. No objections to the Report and
 21   Recommendation were filed, and the deadline for filing such objections has passed.
 22   The Court accepts the report, findings, and recommendations of the Magistrate
 23   Judge.
 24         IT IS THEREFORE ORDERED that Judgment be entered dismissing the
 25   Petition without prejudice.
 26    Date: June 8, 2020                    ___________________________
                                             Dale S. Fischer
 27                                          United States District Judge
 28
